FILED
                           NOT FOR PUBLICATION
                                                                            APR 11 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.     15-50081

              Plaintiff-Appellee,                D.C. No.
                                                 2:13-cr-00401-SJO-1
 v.

EDWARD DIAZ, a.k.a. Bouncer,                     MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                             Submitted April 7, 2017**

Before:      HUG, FARRIS, and CANBY, Circuit Judges.

      Edward Diaz appeals from the district court’s judgment and challenges his

guilty-plea conviction and 136-month sentence for distribution of

methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(viii).

Pursuant to Anders v. California, 386 U.S. 738 (1967), Diaz’s counsel has filed a

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
brief stating that there are no grounds for relief, along with a motion to withdraw

as counsel. We have provided Diaz the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Diaz waived his right to appeal his conviction, with the exception of an

appeal based on a claim that his plea was involuntary. He also waived the right to

appeal his sentence. Our independent review of the record pursuant to Penson v.

Ohio, 488 U.S. 75, 80 (1988), discloses no arguable grounds for relief as to the

voluntariness of Diaz’s plea. We therefore affirm as to that issue. We dismiss the

remainder of the appeal in light of the valid appeal waivers. See United States v.

Watson, 582 F.3d 974, 986-88 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                          2